          Case 1:19-cr-00391-AT Document 102 Filed 01/06/21 Page 1 of 2

                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                             DOC #: _________________
                                                                     DATE FILED: 1/6/2021
               -against-
                                                                            19 Cr. 391-5 (AT)
WILKIN DE LOS SANTOS,
                                                                                ORDER
                          Defendant.
ANALISA TORRES, District Judge:

        The trial scheduled to commence on February 22, 2021, is ADJOURNED to August 9,
2021.

        The time between February 22, 2021, and August 9, 2021, is excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The Court finds that the ends of
justice served by granting the exclusion outweigh the best interests of the public and Defendant
in a speedy trial, because such an extension is necessary to efficiently administer the Court’s
docket consistent with public safety, and because it will allow the parties to prepare for trial and
continue to discuss a pretrial disposition.

        The deadlines for pretrial filings set out in the Court’s August 21, 2020 Order, ECF No.
101, are ADJOURNED as follows:

   1. The parties shall file any motions in limine by June 25, 2021. The parties shall file any
      opposition to any motions in limine by July 2, 2021.

   2. The parties shall submit joint proposed voir dire questions, requests to charge, and
      verdict forms by June 25, 2021. For any proposed voir dire question, request to charge,
      or section of the verdict form on which the parties cannot agree, each party shall clearly
      set forth its proposal and briefly state why the Court should use that question, charge, or
      verdict form section, with citations to supporting authority. The parties shall include with
      their proposed voir dire questions a brief description of the case and a list of names and
      places likely to be mentioned at trial, both to be read to prospective jurors during jury
      selection. At the time of filing, the parties shall submit two courtesy copies of the
      proposed voir dire questions, requests to charge, and verdict forms to the Court. In
      addition, the parties shall e-mail these materials, as Microsoft Word documents, to
      Torres_NYSDChambers@nysd.uscourts.gov.

   3. At the start of trial, the Government shall provide the Court with three hard copies of its
      exhibit list, and two sets of pre-marked documentary exhibits and Section 3500 material
      assembled sequentially in a loose leaf binder, or in separate manila folders labeled with
      the exhibit numbers and placed in a suitable container for ready reference.

   4. The final pretrial conference shall occur at 1:00 p.m. on August 2, 2021, in Courtroom
      15D of the United States Courthouse, 500 Pearl Street, New York, New York 10007.
         Case 1:19-cr-00391-AT Document 102 Filed 01/06/21 Page 2 of 2



   5. Trial shall commence at 9:00 a.m. on August 9, 2021. Trial will be conducted from 9:00
      a.m. to 2:15 p.m. with a break from 11:15 to 11:45 a.m. During the jury selection and
      jury deliberation phases, court will be in session from 9:00 a.m. to 5:00 p.m. with a break
      from 1:00 to 2:00 p.m.

      SO ORDERED.

Dated: January 6, 2021
       New York, New York




                                               2
